  Case 19-80365      Doc 21   Filed 05/30/19 Entered 05/31/19 09:21:57           Desc Main
                                Document     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Western Division

In Re:                                     )               BK No.:    19-80365
Heidi Erika Milke                          )
                                           )               Chapter: 13
                                           )
                                                           Honorable Thomas M. Lynch
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 8, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Thomas M. Lynch
Dated: May 30, 2019                                              United States Bankruptcy Judge
